

EXHIBIT 10.4
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of May 5, 2015
(the “Effective Date”) and is by and between GAIN Capital Holdings, Inc., a
corporation organized under the laws of Delaware (the “Company”) and Jeffrey
Scott (the “Executive”). The parties hereto, intending to be legally bound,
hereby agree as follows:
1.Employment Term. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to continue such employment, as the Chief Operating
Officer for the Company from the Effective Date and continuing through the third
anniversary of the Effective Date, unless terminated sooner pursuant to Section
8 hereof; provided that, on the third anniversary of the Effective Date and each
annual anniversary thereafter (such date and each annual anniversary thereof, a
“Renewal Date”), this Agreement shall automatically extend, upon the same terms
and conditions, for successive periods of one year, unless either party provides
written notice of his or its intention not to extend the term of the Agreement
at least 90 days prior to the applicable Renewal Date. The period during which
the Executive is employed by the Company pursuant to the terms of this Agreement
is referred to as the “Term”.
2.    Representations and Warranties. The Executive represents that the
Executive is entering into this Agreement voluntarily and that Executive’s
employment hereunder and his compliance with the terms and conditions of this
Agreement will not conflict with or result in the breach of any agreement to
which the Executive is a party or by which the Executive may be bound, or any
legal duty that the Executive owes or may owe to another.
3.    Duties and Extent of Services.
(a)    During the Term, the Executive shall serve as the Chief Operating Officer
of the Company and, as such, the Executive shall serve as the chief operating
officer of the Company and all of its subsidiaries, with such duties,
responsibilities and authority as are consistent with such position, subject to
the oversight of the Board of Directors of the Company (the “Board”), and shall
so serve faithfully and to the best of the Executive’s ability under the
direction and supervision of the Chief Executive Officer. As an executive
officer of the Company, the Executive shall be entitled to all of the benefits
and protections to which all officers of the Company are entitled pursuant to
the Company’s Amended and Restated Certificate of Incorporation, which shall
include, but not be limited to, the rights of indemnification set forth in such
Amended and Restated Certificate of Incorporation, and coverage under the
Company’s directors’ and officers’ liability insurance, as are in effect from
time to time.
(b)    During the Term, the Executive agrees to devote substantially his full
business time, attention, and energies to the Company’s business and shall not
be engaged in any other business activity, whether or not such business activity
is pursued for gain, profit or other pecuniary advantage; provided, that subject
to the Executive’s compliance with Sections 14, 15 and 16 herein, the Executive
may serve in charitable and civic positions and serve on corporate boards and
committees of for-profit companies, in each case with the prior written consent
of the Chief Executive Officer, which consent shall not be unreasonably
withheld. The Executive covenants, warrants and represents that he shall devote
his full and best efforts to the fulfillment of his employment obligations, and
he shall exercise the highest degree of loyalty and the highest standards of
conduct in the performance of his duties.
4.    Compensation.
(a)    Base Salary. The Company shall pay the Executive an annualized base
salary (the “Base Salary”) to be determined by the Board’s Compensation
Committee (the “Compensation Committee”), subject to the terms of this Section
4(a) and this Agreement. The Executive’s Base Salary as of the Effective Date is
$350,000. The Executive’s Base Salary shall be reviewed periodically by the
Compensation Committee and, in the sole discretion of the Compensation
Committee, the Base Salary may be increased (but not decreased) effective as of
any date determined by the Compensation Committee. The Executive’s Base Salary
shall be paid in equal installments in accordance with the Company’s standard
policy regarding payment of compensation to employees, which policy is as of the
Effective Date to make payments two times a month. The Executive shall not
receive any additional compensation from any subsidiary of the Company.
(b)    Bonus. During the Executive’s employment under this Agreement, the
Company shall cause the Executive to be eligible to participate in each bonus or
incentive compensation plan, program or policy maintained by the Company from
time to time, in whole or in part, for the executive officers of the Company
(each, an “Incentive Compensation Plan” and payments thereunder, “Incentive
Compensation”). The Executive’s target and maximum compensation under, and his
performance goals and other terms of participation in, each Incentive
Compensation Plan shall be determined by the Compensation Committee in its sole
discretion. Subject to the provisions of Section 9 and Section 10 herein, any
such Incentive Compensation is not guaranteed and is contingent upon the
Executive and the Company achieving established deliverables or other goals.
Subject to the provisions of Section 9 and Section 10 herein, any such Incentive
Compensation shall not be considered “earned” by the Executive until the Company
has allocated payment to be made to the Executive for any performance period.
Payment under any such Incentive Compensation Plan shall be made, if at all,
after the close of the relevant performance period and by no later than March
15th of the year after the year in which the performance period ends.
Notwithstanding anything herein to the contrary, to the extent permitted or
required by governing law, the Compensation Committee shall have discretion to
adjust Executive’s compensation for the following year to account for, or to
require the Executive to repay to the Company, the amount of any Incentive
Compensation to the extent the Compensation Committee or the Board determines
that such Incentive Compensation was not actually earned by the Executive due to
%3. the amount of such payment being based on the achievement of financial
results that were subsequently the subject of a material accounting restatement
that occurs within three years of such payment (except in the case of a
restatement due to a change in accounting policy or simple error); %3. the
Executive having engaged in fraud, gross negligence or intentional misconduct;
or %3. the Executive having deliberately misled the market or the Company’s
stockholders regarding the Company’s financial performance.
(c)    Equity. During the Term, the Executive will be eligible to participate in
all long-term equity incentive programs made available to other executive
officers and that are established by the Company for its employees, including
the 2010 Omnibus Incentive Compensation Plan (or a successor thereto), at levels
determined by the Compensation Committee in its sole discretion commensurate
with the Executive’s position. All equity grants made to the Executive will vest
in accordance with a vesting schedule that is consistent with other grants under
the 2010 Omnibus Incentive Compensation Plan (or successor plan) and will be
subject in all respects to the terms of the 2010 Omnibus Incentive Compensation
Plan (or successor plan) and the agreement evidencing such grant.
5.    Benefits. During the Term, the Executive shall be entitled to participate
in any and all benefit programs and arrangements generally made available by the
Company to executive officers, including, but not limited to, pension plans,
contributory and noncontributory welfare and benefit plans, disability plans and
medical, death benefit and life insurance plans for which the Executive may be
eligible during the Term. Furthermore, the Executive shall be permitted that
number of days of paid time off (“PTO”) during each calendar year as, consistent
with Company policy, are provided to similarly situated employees; however, in
no event shall the Executive receive fewer than six weeks of PTO (30 business
days). PTO may be used for vacation, professional enrichment and education.
Unused PTO shall accrue from one calendar year to another consistent with
Company policy.
6.    Expenses. During the Executive’s employment, the Executive will be
reimbursed for travel, entertainment and other out-of-pocket expenses reasonably
incurred by the Executive on behalf of the Company in the performance of the
Executive’s duties hereunder, so long as %2. such expenses are consistent with
the type and amount of expenses that customarily would be incurred by similarly
situated corporate executives in the United States; and %2. the Executive timely
provides copies of receipts for expenses in accordance with Company policy.
7.    Company Policy.
(a)    The Executive acknowledges that the Executive is subject to insider
information policies designed to preclude the Company’s employees from violating
the federal securities laws by trading on material, nonpublic information or
passing such information on to others in breach of any duty owed to the Company
or any third party. The Executive shall promptly execute any agreements
generally distributed by the Company or to its employees requiring employees to
abide by the Company’s insider information policies.
(b)    The Executive has the right under federal law to certain protections for
cooperating with or reporting legal violations to the Securities and Exchange
Commission (the “SEC”) and/or its Office of the Whistleblower, as well as
certain other governmental entities and self-regulatory organizations. As such,
nothing in this Agreement or otherwise is intended to prohibit the Executive
from disclosing this Agreement to, or from cooperating with or reporting
violations to, the SEC or any other such governmental entity or self-regulatory
organization, and the Executive may do so without notifying the Company. The
Company may not retaliate against the Executive for any of these activities, and
nothing in this Agreement or otherwise would require the Executive to waive any
monetary award or other payment that the Executive might become entitled to from
the SEC or any other governmental entity. Further, nothing in this Agreement or
otherwise precludes the Executive from filing a charge of discrimination with
the Equal Employment Opportunity Commission or a like charge or complaint with a
state or local fair employment practice agency. However, once this Agreement
becomes effective, the Executive may not receive a monetary award or any other
form of personal relief in connection with any such charge or complaint that the
Executive filed or is filed on the Executive’s behalf.
8.    Termination.
(a)    Disability. In accordance with applicable law, the Company may terminate
the Executive’s employment at any time after the Executive becomes Disabled. As
used herein, “Disabled” means the incapacity of the Executive, on more than 75%
of the standard business days (Monday through Friday) over any six-month period,
due to injury, illness, disease or bodily or mental infirmity, to engage in the
performance of all of the essential functions of his position, in spite of any
reasonable accommodation.
(b)    Death. The Executive’s employment with the Company will terminate upon
the death of the Executive.
(c)    Termination with Cause. The Company may terminate the Executive’s
employment at any time for Cause by providing written notice of such termination
to the Executive. As used herein, “Cause” means any of the following, as
determined by the Board:
(i)    the Executive’s material breach of this Agreement;
(ii)    the Executive’s gross negligence (other than as a result of disability
or occurring after the Executive’s provision of notice in connection with a
resignation for Good Reason) or willful misconduct in carrying out his duties
hereunder, resulting in harm to the Company;
(iii)    the Executive’s material breach of any of his fiduciary obligations as
an officer of the Company;
(iv)    any conviction by a court of law of, or entry of a pleading of guilty or
nolo contendere by the Executive with respect to, a felony or any other crime
for which fraud or dishonesty is a material element, excluding traffic
violations; or
(v)    the Executive willfully or recklessly engages in conduct which is
materially injurious to the Company, monetarily or otherwise.
For purposes of determining Cause, no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (a) authority
given pursuant to a resolution duly adopted by the Board or (b) advice of
counsel for the Company, shall be conclusively presumed to be done or omitted to
be done by the Executive in good faith and in the best interests of the Company.
In addition, as to subsections (i)-(iii) above, if the action or inaction in
question is susceptible of a cure, then no finding of Cause shall occur prior to
written notice to the Executive setting forth in reasonable detail the action or
inaction at issue, and the Executive’s failure to cure such condition following
a cure period of no less than fifteen days.
(d)    Termination Without Cause. The Company, at the direction of the Board,
may terminate the Executive’s employment without Cause at any time upon no less
than ninety days’ prior written notice or ninety days’ compensation and benefits
pursuant to Section 4 and Section 5, respectively, in lieu of notice.
(e)    Resignation for Good Reason. The Executive may resign from his employment
with the Company for Good Reason by providing written notice to the Chief
Executive Officer that an event constituting Good Reason has occurred and the
Executive desires to resign from his employment with the Company as a result.
Other than following a Change in Control, such notice must be provided to the
Chief Executive Officer by the Executive within 60 days following the initial
occurrence of the event constituting Good Reason. For the avoidance of doubt,
following a Change in Control, notice from the Executive to the Chief Executive
Officer that an event constituting Good Reason has occurred may be provided by
the Executive at any time during the 12-month period following the Change in
Control that is referred to in Section 10(a) below. After receipt of such
written notice, the Chief Executive Officer shall have a period of 30 days to
cure such event; provided, however, the Chief Executive Officer, may, at his or
her sole option, determine not to cure such event and accept the Executive’s
resignation, effective 30 days following the Chief Executive Officer’s receipt
of the Executive’s notice that an event constituting Good Reason has occurred.
If, in the reasonable judgment of the Executive, the Chief Executive Officer
does not cure the event constituting Good Reason within the requisite 30-day
period, the Executive’s employment with the Company shall terminate on account
of Good Reason 30 days following the expiration of the Chief Executive Officer’s
cure period, unless the Chief Executive Officer determines to terminate the
Executive’s employment prior to such date. As used herein, “Good Reason” means
that, without the Executive’s consent, any of the following has occurred:
(i)    a material diminution in the Executive’s authority, duties,
responsibilities or job title;
(ii)    a diminution in the Executive’s Base Salary; provided, however, that
following the occurrence of a Change in Control, a diminution in total target
compensation opportunity (including a diminution in target Incentive
Compensation or a diminution in annual equity grants, in each case as compared
to the corresponding amounts for the fiscal year that immediately precedes the
fiscal year in which an event of Good Reason has occurred, as set forth in a
notice to the Board pursuant to Section 8(e)), shall also constitute “Good
Reason”;
(iii)    a relocation of the Company’s principal offices in Bedminster, New
Jersey, or of the Executive’s principal office (if different), to a location
that is not within the New York metropolitan area; or
(iv)    any action or inaction by the Company that constitutes a material breach
by the Company of its obligations under this Agreement.
(f)    Resignation without Good Reason. The Executive may resign from his
employment with the Company without Good Reason (as that term is defined in
Section 8(e)) at any time upon no less than 90 days’ prior written notice to the
Chief Executive Officer. Upon such notice of resignation, the Company may, at
its sole option, accept the Executive’s resignation effective as of a date prior
to the resignation date specified in the notice, and in such event, the earlier
date will be the effective date of termination of the Executive’s employment for
all purposes hereunder.
9.    Compensation Upon Termination Other than in Connection with a Change in
Control.
(a)    Disability. Upon termination of employment pursuant to Section 8(a), the
Executive will receive any Base Salary accrued and unpaid as of such date as
well as any accrued but unused PTO and appropriate expense reimbursements. Such
amounts will be paid as soon as practicable after the termination of employment.
With respect to Incentive Compensation, notwithstanding any eligibility
requirement that the Executive must be employed by the Company as of the date on
which the Incentive Compensation is paid (A) for any unpaid Incentive
Compensation relating to the fiscal year prior to the fiscal year in which the
Executive’s employment is terminated (the “Termination Year”), in accordance
with Section 4(b), the Executive will receive any accrued and unpaid Incentive
Compensation for which he is eligible for such prior fiscal year (which amount
shall be equal to the actual Incentive Compensation achieved for such fiscal
year), with such amount to be paid in a lump sum as soon as practicable after
the termination of employment, but not later than 30 days following the date of
the Executive’s termination of employment and (B) with respect to Incentive
Compensation for the Termination Year, the Executive will be eligible to receive
Incentive Compensation calculated as follows: (X) the Pro Rata Ratio (as defined
below) times (Y) the sum of (i) for the portion of the Incentive Compensation
that would be calculated based on the Company’s achievement of operating metrics
(such as, without limitation, revenue and EBITDA targets), an amount for such
portion of the Executive’s Incentive Compensation derived from the Company’s
achievement of operating metrics calculated based on the actual operating
performance of the Company during the full calendar months in which the
Executive remained employed extrapolated on a linear basis for the full fiscal
year (assuming, however, for these purposes, 100% achievement of any operating
metrics relating to the performance of the Company’s common stock price), plus
(ii) for the portion of the Incentive Compensation that would be calculated
based on the Executive’s achievement of personal objectives, an amount for such
portion of the Executive’s Incentive Compensation calculated based on the
assumed achievement by the Executive of 100% of the Executive’s personal
objectives, with such Incentive Compensation being paid in a lump sum at the
time that the Incentive Compensation is payable to other executives (it being
understood that if the Executive’s target Incentive Compensation has not been
determined for the Termination Year, the target Incentive Compensation used to
calculate the amount payable to the Executive pursuant to this Section 9(a) will
be equal to the Executive’s target Incentive Compensation for the fiscal year
immediately prior to the Termination Year). In addition, the Company will also
pay to the Executive an amount equal to 12 months of the Executive’s monthly
Base Salary, which shall be paid to the Executive in accordance with the
Company’s normal payroll practices in equal installments over the 12-month
period following the Executive’s last day of employment but not later than 60
days following the date of Executive’s last day of employment with the Company.
The Executive’s Company equity grants (including without limitation stock
options, stock units and stock awards) that are outstanding immediately prior to
the Executive’s termination of employment shall be treated in accordance with
the applicable grant agreement and the Company’s 2010 Omnibus Incentive
Compensation Plan (or a successor plan), subject to the terms of this Agreement.
The Company shall have no further obligations under this Agreement to the
Executive. As used herein, the “Pro Rata Ratio” shall mean the number of full
calendar months in which the Executive was employed during the Termination Year
divided by 12.
(b)    Death. In the event of the Executive’s death, the Executive’s estate will
receive any Base Salary accrued and unpaid as of such date as well as any
accrued but unused PTO and appropriate expense reimbursements. Such amounts will
be paid as soon as practicable after the termination of employment. With respect
to Incentive Compensation, notwithstanding any eligibility requirement that the
Executive must be employed by the Company as of the date on which the Incentive
Compensation is paid (A) for any unpaid Incentive Compensation relating to the
fiscal year prior to the Termination Year, in accordance with Section 4(b), the
Executive’s estate will receive any accrued and unpaid Incentive Compensation
for which he is eligible for such prior fiscal year (which amount shall be equal
to the actual Incentive Compensation achieved for such fiscal year), with such
amount to be paid in a lump sum as soon as practicable after the termination of
employment, but not later than 30 days following the date of the Executive’s
termination of employment and (B) with respect to Incentive Compensation for the
Termination Year, the Executive’s estate will be eligible to receive Incentive
Compensation calculated as follows: (X) the Pro Rata Ratio times (Y) the sum of
(i) for the portion of the Incentive Compensation that would be calculated based
on the Company’s achievement of operating metrics (such as, without limitation,
revenue and EBITDA targets), an amount for such portion of the Executive’s
Incentive Compensation derived from the Company’s achievement of operating
metrics calculated based on the actual operating performance of the Company
during the full calendar months in which the Executive remained employed
extrapolated on a linear basis for the full fiscal year (assuming, however, for
these purposes, 100% achievement of any operating metrics relating to the
performance of the Company’s common stock price), plus (ii) for the portion of
the Incentive Compensation that would be calculated based on the Executive’s
achievement of personal objectives, an amount for such portion of the
Executive’s Incentive Compensation calculated based on the assumed achievement
by the Executive of 100% of the Executive’s personal objectives, with such
Incentive Compensation being paid in a lump sum at the time that the Incentive
Compensation is payable to other executives (it being understood that if the
Executive’s target Incentive Compensation has not been determined for the
Termination Year, the target Incentive Compensation used to calculate the amount
payable to the Executive pursuant to this Section 9(b) will be equal to the
Executive’s target Incentive Compensation for the fiscal year immediately prior
to the Termination Year). In addition, the Company will also pay to the
Executive’s estate in a lump sum not later than 30 days following the
Executive’s last day of employment an amount equal to 12 months of the
Executive’s monthly Base Salary. The Executive’s Company equity grants
(including without limitation stock options, stock units and stock awards) that
are outstanding immediately prior to the Executive’s death shall be treated in
accordance with the applicable grant agreement and the Company’s 2010 Omnibus
Incentive Compensation Plan (or a successor plan), subject to the terms of this
Agreement. The Company shall have no further obligations under this Agreement to
the Executive’s estate.
(c)    Termination without Cause or Resignation with Good Reason Other than in
Connection with a Change in Control. If, other than in connection with a Change
in Control as defined in Section 10, the Company terminates the Executive’s
employment without Cause pursuant to Section 8(d) or if the Executive resigns
for Good Reason pursuant to Section 8(e), the Company will pay the Executive his
Base Salary accrued and unpaid as of the date of termination of employment, as
well as any accrued but unused PTO and appropriate expense reimbursements. Such
amounts will be paid as soon as practicable after the termination of employment.
In addition, subject to the Executive’s execution and nonrevocation of the
general release of claims described in Section 11 below, as well as the
Executive’s compliance with the restrictive covenants set forth in Sections 13
through 16 below, the Company will also pay and/or provide to the Executive the
following:
(i)    severance in an amount equal to 12 months of the Executive’s monthly Base
Salary (the “Severance Amount”), which shall be paid to the Executive in
accordance with the Company’s normal payroll practices in equal installments
over the 12-month period following Executive’s last day of employment and which
shall commence as soon as administratively practicable following the expiration
of the revocation period for the general release, but not later than 60 days
following the date of Executive’s last day of employment with the Company;
(ii)    in accordance with Section 4(b), the Executive will receive any accrued
and unpaid Incentive Compensation, for which he is eligible for the fiscal year
prior to such termination (which amount shall be equal to the actual Incentive
Compensation achieved for such fiscal year), with such amount to be paid in a
lump sum as soon as practicable after the termination of employment, but not
later than 30 days following the date of the Executive’s termination of
employment;
(iii)    if the Executive is employed by the Company for at least one full
fiscal quarter during the Termination Year, then, notwithstanding any
eligibility requirement that the Executive must be employed by the Company as of
the date on which the Incentive Compensation is paid, if the Executive’s
employment is terminated before such date in accordance with Section 8(d) or
8(e), the Executive will be eligible to receive Incentive Compensation
calculated as follows: (X) the Pro Rata Ratio times (Y) the sum of (i) for the
portion of the Incentive Compensation that would be calculated based on the
Company’s achievement of operating metrics (such as, without limitation, revenue
and EBITDA targets), an amount for such portion of the Executive’s Incentive
Compensation derived from the Company’s achievement of operating metrics
calculated based on the actual operating performance of the Company during the
full calendar months in which the Executive remained employed extrapolated on a
linear basis for the full fiscal year (assuming, however, for these purposes,
100% achievement of any operating metrics relating to the performance of the
Company’s common stock price), which amount under this Section 9(c)(iii)(Y)(i)
shall not exceed the Target Bonus Cap (as defined below), plus (ii) for the
portion of the Incentive Compensation that would be calculated based on the
Executive’s achievement of personal objectives, an amount for such portion of
the Executive’s Incentive Compensation calculated based on the assumed
achievement by the Executive of 75% of the Executive’s personal objectives, with
such Incentive Compensation being paid in a lump sum at the time that the
Incentive Compensation is payable to other executives (it being understood that
if the Executive’s target Incentive Compensation has not been determined for the
Termination Year, the target Incentive Compensation used to calculate the amount
payable to the Executive pursuant to this Section 9(c)(iii) will be equal to the
Executive’s target Incentive Compensation for the fiscal year immediately prior
to the Termination Year);
(iv)    an amount equal to the Executive’s aggregate Incentive Compensation for
the Termination Year assuming (A) achievement by the Company of 100% of any
applicable operating metrics (such as, without limitation, revenue, EBITDA and
stock performance targets) and (B) achievement by the Executive of 75% of the
Executive’s personal objectives (it being understood that if the Executive’s
target Incentive Compensation has not been determined for the Termination Year,
the Executive’s target Incentive Compensation for the fiscal year immediately
prior to the Termination Year shall be used), which shall be paid to the
Executive in accordance with the Company’s normal payroll practices in equal
installments over the 12-month period following Executive’s last day of
employment and which shall commence as soon as administratively practicable
following the expiration of the revocation period for the general release, but
not later than 60 days following the date of Executive’s last day of employment
with the Company;
(v)    notwithstanding any provision to the contrary in any applicable grant
agreement or the Company’s 2010 Omnibus Incentive Compensation Plan (or a
successor plan), all shares subject to Company equity grants (including without
limitation stock options, stock units and stock awards) that vest solely on the
Executive’s continued employment with the Company for a specified period of time
held by the Executive at the time of his termination date that would have vested
within the 18-month period following the Executive’s termination date if the
vesting schedule for such grants were based on a monthly vesting schedule, as
opposed to the vesting schedule set forth in his grant agreement, shall
immediately vest in full and/or become immediately exercisable or payable on the
Executive’s termination date; and
(vi)    to the extent permitted under applicable law, the Company will provide
continued health benefits to the Executive at the same premium rates charged to
other then current employees of the Company, or, at its option, waive that
portion of the cost for COBRA continuation coverage that is in excess of what
then current employees of the Company pay for health benefits under the
Company’s plan, for the 18-month period following his termination of employment,
unless the Executive is eligible to be covered by health insurance provided by a
future employer.
As used in Section 9(c)(iii)(Y)(i), the term “Target Bonus Cap” shall mean an
amount equal to the portion of the Executive’s Incentive Compensation that would
be calculated based on the Company’s achievement of operating metrics (such as,
without limitation, revenue and EBITDA targets) if the Company had achieved 100%
of such operating metrics.
For the avoidance of doubt, acceleration, if any, of equity grants that vest in
whole or in part based on the satisfaction of performance-based or market-based
conditions will be governed by the terms of the applicable award agreement
and/or plan.
(d)    Termination with Cause and Resignation without Good Reason. If the
Company terminates the Executive’s employment with Cause pursuant to Section
8(c), if the Executive resigns without Good Reason pursuant to Section 8(f), or
if the Executive is entitled to the severance benefits pursuant to Section 9(c)
or Section 10(a) and either does not execute or revokes the general release of
claims required pursuant to Section 11, or is in material breach of any of the
covenants set forth in Section 13, 14, 15, 16 or 17 below, the Company will pay
the Executive his Base Salary accrued and unpaid as of the date of termination
of employment as well as any accrued but unused PTO and appropriate expense
reimbursements. Such amounts will be paid as soon as practicable after the
termination of employment and, following such payments, the Company shall have
no further obligations under this Agreement to the Executive.
(e)    Nonrenewal of This Agreement. If the Company provides written notice of
nonrenewal of this Agreement in accordance with Section 1 herein, the
Executive’s termination of employment in connection with the Company’s
nonrenewal of this Agreement shall be deemed to be a termination of the
Executive’s employment by the Company without Cause and the Executive shall be
eligible for the payments and severance benefits set forth in Section 9(c)
herein, subject to the provisions of Section 9(c).
10.    Change in Control.
(a)    Termination without Cause or Resignation with Good Reason in Connection
with a Change in Control. If, on or within 12 months after a Change in Control,
and whether or not this Agreement was not renewed in accordance with Section 1
herein, the Company or its successor terminates the Executive’s employment
without Cause pursuant to Section 8(d) or if the Executive resigns for Good
Reason pursuant to Section 8(e), the Executive is entitled to his Base Salary
accrued and unpaid as of the date of termination of employment as well as any
accrued but unused PTO and appropriate expense reimbursements. Such amounts will
be paid as soon as practicable after the termination of employment. In addition,
subject to the Executive’s execution and nonrevocation of the general release of
claims described in Section 11 below, as well as the Executive’s compliance with
the restrictive covenants set forth in Sections 13 through 16 below, the
Executive shall be entitled to the following:
(vi)    severance in an amount equal to 24 months of the Executive’s monthly
Base Salary (the “Change in Control Severance Amount”), which shall be paid to
the Executive in a lump sum as soon as administratively practicable following
the expiration of the revocation period for the general release, but not later
than 60 days following the date of the Executive’s last day of employment with
the Company;
(vii)    in accordance with Section 4(b), the Executive will receive any accrued
and unpaid Incentive Compensation, for which he is eligible, for the fiscal year
prior to such termination (which amount shall be equal to the actual Incentive
Compensation achieved for such fiscal year; provided, however, that if a Change
in Control occurs during the fiscal year prior to such Termination Year, the
Incentive Compensation to which the Executive shall be entitled with respect to
the fiscal year prior to the Termination Year shall equal the target Incentive
Compensation for such fiscal year), with such amount to be paid in a lump sum as
soon as practicable after the termination of employment with the Company, but
not later than 30 days following the date of the Executive’s termination of
employment;
(viii)    notwithstanding any eligibility requirement that the Executive must be
employed by the Company as of the date on which the Incentive Compensation is
paid, the Executive will be eligible to receive Incentive Compensation
calculated as follows: (A) if the Executive’s employment is terminated on or
prior to July 31 of the Termination Year, (X) the Pro Rata Ratio times (Y) the
Executive’s target Incentive Compensation for the applicable period, or (B) if
the Executive’s employment is terminated after July 31 of the Termination Year,
the Pro Rata Ratio times the greater of (1) the Executive’s target Incentive
Compensation for such fiscal year or (2) the sum of (i) for the portion of the
Incentive Compensation that would be calculated based on the Company’s
achievement of operating metrics (such as, without limitation, revenue and
EBITDA targets), an amount for such portion of the Executive’s Incentive
Compensation derived from the Company’s achievement of operating metrics
calculated based on the actual operating performance of the Company during the
full calendar months in which the Executive remained employed extrapolated on a
linear basis for the full fiscal year (assuming, however, for these purposes,
100% achievement of any operating metrics relating to the performance of the
Company’s common stock price), plus (ii) for the portion of the Incentive
Compensation that would be calculated based on the Executive’s achievement of
personal objectives, an amount for such portion of the Executive’s Incentive
Compensation calculated based on the assumed achievement by the Executive of
100% of the Executive’s personal objectives (it being understood, in each case,
that if Executive’s target Incentive Compensation has not been determined for
the Termination Year, the target Incentive Compensation used to calculate the
amount payable to the Executive pursuant to this Section 10(a)(iii) will be
equal to the Executive’s target Incentive Compensation for the fiscal year
immediately prior to the Termination Year), with such pro rata Incentive
Compensation being paid in a lump sum as soon as administratively practicable
following the expiration of the revocation period for the general release, but
not later than 60 days following the date of the Executive’s last day of
employment with the Company;
(ix)    an amount equal to two times the Executive’s aggregate target Incentive
Compensation for the Termination Year (it being understood that if such target
Incentive Compensation has not been determined for the Termination Year, the
Executive’s target Incentive Compensation for the fiscal year immediately prior
to the Termination Year shall be used), with such amount to be paid in a lump
sum as soon as administratively practicable following the expiration of the
revocation period for the general release, but not later than 60 days following
the date of the Executive’s last day of employment with the Company;
(x)    notwithstanding any provision to the contrary in any applicable grant
agreement or the Company’s 2010 Omnibus Incentive Compensation Plan (or a
successor plan), any and all shares subject to Company equity grants (including
without limitation stock options, stock units and stock awards) that did not
vest effective as of the Change in Control and continue to vest solely on the
Executive’s continued employment with the Company for a specified period of time
held by the Executive at the time of his termination shall immediately vest in
full and/or become immediately exercisable or payable on the Executive’s
termination date; and
(xi)    to the extent permitted under applicable law, the Company will provide
continued health benefits to the Executive at the same premium rates charged to
other then current employees of the Company, or at its option, waive that
portion of the cost for COBRA continuation coverage that is in excess of what
then current employees of the Company pay for health benefits under the
Company’s plan, for the 24-month period following his termination of employment,
unless the Executive is eligible to be covered by health insurance provided by a
future employer.
For the avoidance of doubt, acceleration, if any, of equity grants that vest in
whole or in part based on the satisfaction of performance-based or market-based
conditions will be governed by the terms of the applicable award agreement
and/or plan.
(b)    For the avoidance of doubt, the provisions in the Company’s 2010 Omnibus
Incentive Compensation Plan (or successor or predecessor equity compensation
plans, as applicable) relating to the acceleration of vesting of equity awards
in the event of a Change in Control shall apply to any equity awards held by the
Executive; it being understood that, in the event of a Change in Control, any
equity award held by the Executive other than a stock option or a stock
appreciation right (which shall be subject to the terms of the applicable equity
compensation plan and award agreement thereunder) may not be cancelled without a
cash payment to the Executive in an amount equal to the Fair Market Value (as
defined in the 2010 Omnibus Incentive Compensation Plan) of the shares of
Company Stock underlying such cancelled equity award or a grant to the Executive
of an equity award of the surviving corporation (or a parent or subsidiary of
the surviving corporation) of equal value.
(c)    If there is a dispute as to whether grounds triggering termination with
or without Cause or resignation with or without Good Reason have occurred, in
each case in connection with a Change in Control, and Executive prevails in his
claim that his termination constituted a termination without Cause or a
resignation with Good Reason, then any fees and expenses arising from the
resolution of such dispute (including any reasonably incurred attorneys’ fees
and expenses of Executive) shall be paid by the Company or its successor, as the
case may be.
(d)    For purposes of this Agreement, “Change in Control” means a (i) Change in
Ownership of the Company, (ii) Change in Effective Control of the Company or
(iii) Change in the Ownership of Assets of the Company, as described herein and
construed in accordance with Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and Treasury guidance issued thereunder (the
“Code”); except that no Change in Control shall be deemed to occur as a result
of a change of ownership resulting from the death of a stockholder or a
transaction in which the Company becomes a subsidiary of another corporation and
in which the stockholders of the Company, immediately prior to the transaction,
will beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote).
(i)    A “Change in Ownership of the Company” shall occur on the date that any
one Person acquires, or Persons Acting as a Group acquire, ownership of the
capital stock of the Company that, together with the stock previously held by
such Person or Group, constitutes more than 50% of the total fair market value
or total voting power of the capital stock of the Company. However, if any one
Person is, or Persons Acting as a Group are, considered to own more than 50% of
the total fair market value or total voting power of the capital stock of the
Company, the acquisition of additional stock by the same Person or Persons
Acting as a Group is not considered to cause a Change in Ownership of the
Company or to cause a Change in Effective Control of the Company (as described
below). An increase in the percentage of capital stock owned by any one Person,
or Persons Acting as a Group, as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock.
(ii)    A “Change in Effective Control of the Company” shall occur if in any
12-month period, a majority of the members of the Board are not Continuing
Directors. “Continuing Directors” means, as of any date of determination, any
member of the Board who (1) was a member of the Board on the Effective Date or
(2) was nominated for election, elected or appointed to the Board with the
approval of a majority of the Continuing Directors who were members of the Board
at the time of such nomination, election or appointment (either by a specific
vote or by approval of the Company’s proxy statement in which such member was
named as a nominee for election as a director, without objection to such
nomination).
(iii)    A “Change in the Ownership of Assets of the Company” shall occur on the
date that any one Person acquires, or Persons Acting as a Group acquire (or has
or have acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or Persons), assets from the Company that have
a total gross fair market value equal to or more than 75% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions. For this purpose, “gross fair market value” means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
(iv)    The following rules of construction apply in interpreting the definition
of Change in Control:
(a)    A “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations thereunder, other than
employee benefit plans sponsored or maintained by the Company and by entities
controlled by the Company or an underwriter of the capital stock of the Company
in a registered public offering.
(b)    Persons will be considered to be “Persons Acting as a Group” (or “Group”)
if (i) they are considered to be acting as a group within the meaning of
Sections 13(d)(3) and 14(d)(2) of the Exchange Act and the rules and regulations
thereunder or (ii) they are owners of a corporation or other entity that enters
into a merger, consolidation, purchase or acquisition of stock, or similar
business transaction with the Company. If a Person owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
Group with other shareholders only with respect to the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Persons will not be
considered to be acting as a Group solely because they purchase assets of the
same corporation at the same time or purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
(c)    For purposes of the definition of Change in Control, “fair market value”
shall be determined by the Board.
(d)    A Change in Control shall not include a transfer to a related person as
described in Code Section 409A or a public offering of capital stock of the
Company.
(e)    For purposes of the definition of Change in Control, Code Section 318(a)
applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treas. Reg. § 1.83-3(b) and (j)), the stock underlying the option is
not treated as owned by the individual who holds the option.
11.    Release of Claims. As a condition for the payments of the Severance
Amount or the Change in Control Severance Amount and Incentive Compensation
provided in Section 9(c) or Section 10(a), as well as the acceleration of equity
vesting and continuation of health benefits provided pursuant to such sections
of this Agreement, the Executive must execute a general release of all claims
(including claims under local, state and federal laws, but excluding claims for
payment due under Section 9(c) or Section 10(a) and subject to Section 7(b))
that the Executive has or may have against the Company and current and former
related individuals or entities (the “Release”). The Release shall be in a form
reasonably acceptable to the Company, and shall include confidentiality,
cooperation, and non-disparagement provisions, as well as other terms requested
by the Company that are typical of an executive severance agreement. The
consideration provided for in Section 9(c) or Section 10(a) is conditioned upon
and will not be paid (or be provided) until the execution of the Release and the
expiration of any revocation period; provided that notwithstanding any provision
of this Agreement to the contrary, in no event shall the timing of the
Executive’s execution of the Release, directly or indirectly, result in the
Executive designating the calendar year of payment, and if a payment that is
subject to execution of the Release could be made in more than one taxable year,
payment shall be made in the later taxable year. The Company shall provide the
Release to the Executive by no later than 10 days after the Executive terminates
employment with the Company, and the Executive shall execute the Release during
the statutory time period specified by applicable law. If the Release is not
executed during the statutory time period specified by applicable law, the
Company’s obligation to pay any Severance Amount, Change in Control Severance
Amount or Incentive Compensation and to provide any acceleration of vesting and
continued health benefits provided for in Section 9(c) or Section 10(a) pursuant
to this Agreement shall terminate.
12.    Section 280G Contingent Cutback. The Executive shall bear all expense of,
and be solely responsible for, all federal, state, local or foreign taxes due
with respect to any payment received under this Agreement, including, without
limitation, any excise tax imposed by Code Section 4999. Notwithstanding
anything to the contrary in this Agreement, in the event that any payment or
benefit received or to be received by the Executive pursuant to the terms of
this Agreement or in connection with the Executive’s termination of employment
or contingent upon a Change in Control pursuant to any plan or arrangement or
other agreement with the Company or any affiliate (collectively, the “Payments”)
would be subject to the excise tax imposed by Code Section 4999, as determined
by the Company, then the Payments shall be reduced to the extent necessary to
prevent any portion of the Payments from becoming nondeductible by the Company
under Code Section 280G or subject to the excise tax imposed under Code Section
4999, but only if, by reason of that reduction, the net after-tax benefit
received by the Executive exceeds the net after-tax benefit the Executive would
receive if no reduction was made. For this purpose, “net after-tax benefit”
means %3. the total of all Payments that would constitute “excess parachute
payments” within the meaning of Code Section 280G, less %3. the amount of all
federal, state, and local income taxes payable with respect to the Payments
calculated at the maximum marginal income tax rate for each year in which the
Payments shall be paid to the Executive (based on the rate in effect for that
year as set forth in the Code as in effect at the time of the first payment of
the Payments), less %3. the amount of excise taxes imposed on the Payments
described in clause (i) above by Code Section 4999. If, pursuant to this Section
12, Payments are to be reduced, the parties shall determine which Payments shall
be reduced in a manner so as to avoid the imposition of additional taxes under
Code Section 409A.
13.    Confidentiality; Return of Company Property.
(a)    The Executive acknowledges that, by reason of Executive’s employment by
the Company, Executive will have access to confidential information of the
Company, including without limitation information and knowledge pertaining to
products, inventions, discoveries, improvements, innovations, designs, ideas,
trade secrets, proprietary information, business strategies, packaging,
advertising, marketing, distribution and sales methods, sales and profit
figures, employees, customers and clients, and relationships between the Company
and its business partners, including dealers, traders, distributors, sales
representatives, wholesalers, customers, clients, suppliers and others who have
business dealings with them (“Confidential Information”). The Executive
acknowledges that such Confidential Information is a valuable and unique asset
of the Company and covenants that, both during and after the Term, subject to
Section 7(b), Executive will not disclose any Confidential Information to any
person or entity, except as the Executive’s duties as an employee of the Company
may require, without the prior written authorization of the Board. The
obligation of confidentiality imposed by this Section 13 shall not apply to
Confidential Information that otherwise becomes generally known to the public
through no act of the Executive in breach of this Agreement or any other party
in violation of an existing confidentiality agreement with the Company, or which
is required to be disclosed by court order or applicable law.
(b)    All records, designs, patents, business plans, financial statements,
manuals, memoranda, lists, research and development plans and products, and
other property delivered to or compiled by the Executive by or on behalf of the
Company or its vendors or customers that pertain to the business of the Company
shall be and remain the property of the Company, and be subject at all times to
its discretion and control. Likewise, all property, including without limitation
all documents, whether in computer or hard copy form, that Executive creates or
receives during and as a result of his employment by the Company, shall be
returned to the Company upon request and at the end of the Executive’s
employment.
14.    Non-Competition. While the Executive is employed at the Company and for a
period of 12 months after the termination of his employment with the Company for
any reason, other than following termination without Cause or Resignation for
Good Reason after a Change in Control, pursuant to Section 10, in which case
such period shall be six months (as applicable, the “Restricted Period”), the
Executive will not, directly or indirectly, own, maintain, finance, operate,
engage in, assist, be employed by, contract with, license, or have any interest
in, or association with, a business or enterprise primarily engaged in or
planning to be primarily engaged in, the Internet-based trading of foreign
exchange or CFDs.
15.    Solicitation of Clients. During the Restricted Period, the Executive
shall not, directly or indirectly, including through any other person or entity,
seek business from any Client on behalf of any enterprise or business other than
the Company, refer business generated from any Client to any enterprise or
business other than the Company, or receive commissions based on sales or
otherwise relating to the business from any Client, enterprise or business other
than the Company, provided that such solicitation, if successful, would have an
adverse effect on the Company. For purposes of this Agreement, “Client” means
any person, firm, corporation, limited liability company, partnership,
association or other entity %3. to which the Company sold or provided services
during the 12-month period prior to the time at which any determination is
required to be made as to whether any such person, firm, corporation,
partnership, association or other entity is a Client or %3. who or which has
been approached by an employee of the Company for the purpose of soliciting
business for the Company and which business was reasonably expected to generate
revenue in excess of $100,000 per annum.
16.    Solicitation of Employees. During the Restricted Period, the Executive,
directly or indirectly, shall not contact or solicit any employee of the Company
for the purpose of hiring them or causing them to terminate their employment
relationship with the Company.
17.    Inventions, Ideas, Processes and Designs. All inventions, ideas,
processes, programs, software and designs (including all improvements) conceived
or made by the Executive during his employment with the Company (whether or not
actually conceived during regular business hours) and related to the business of
the Company, or the business approved by the Board to be engaged in by the
Company, shall be disclosed in writing promptly to the Company and shall be the
sole and exclusive property of the Company. An invention, idea, process,
program, software or design (including an improvement) shall be deemed related
to the actual or approved business of the Company if it (x) was made with the
Company’s equipment, supplies, facilities, or Confidential Information, (y)
results from work performed by the Executive for the Company, or (z) pertains to
the current business or demonstrably anticipated research or development work of
the Company. The Executive shall cooperate with the Company and its attorneys in
the preparation of patent and copyright applications for such developments and,
upon request, shall promptly assign all such inventions, ideas, processes, and
designs to the Company. The decision to file for patent or copyright protection
or to maintain such development as a trade secret shall be in the sole
discretion of the Company, and the Executive shall be bound by such decision.
18.    Specific Performance/Remedies. The Executive acknowledges that the
services to be rendered by the Executive are of a special, unique and
extraordinary character and, in connection with such services, the Executive
will have access to Confidential Information vital to the Company’s business.
The Executive further agrees that the covenants contained in Sections 13, 14,
15, 16 and 17 are reasonable and necessary to protect the legitimate business
interests of the Company. By reason of this, the Executive consents and agrees
that if the Executive violates any of the provisions of Sections 13, 14, 15, 16
and 17 hereof, the Company would sustain irreparable injury and that monetary
damages would not provide adequate remedy to the Company. The Executive hereby
agrees that the Company shall be entitled to have Sections 13, 14, 15, 16 and 17
hereof specifically enforced (including, without limitation, by injunctions and
restraining orders) by any court in the State of New Jersey having equity
jurisdiction and agrees to be subject to the jurisdiction of said court. As a
further and nonexclusive remedy, the Executive understands that a breach of the
covenants contained in Sections 13, 14, 15, 16 and 17 above that causes material
harm to the Company as reasonably determined by the Board (which determination
shall be binding and final) shall eliminate the Executive’s entitlement to any
further payment of the Severance Amount, Change in Control Severance Amount,
Incentive Compensation, acceleration of equity vesting of equity grants and
continued health benefits provided for in Section 9(c) or Section 10(a), and the
Executive shall be required to return any such amounts that relate to the period
of noncompliance during the Restricted Period in the event of such a breach.
Nothing contained herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages from the Executive.
19.    Complete Agreement. This Agreement embodies the entire agreement of the
parties with respect to the Executive’s employment, compensation, benefits and
related items and supersedes any other prior oral or written agreements,
arrangements or understandings between the Executive and the Company including
without limitation that certain Employment Agreement entered into as of April
13, 2012, by and between the Executive and the Company, other than the award
agreements reflecting outstanding equity awards held by the Executive as of the
date of this Agreement which shall continue to control such equity awards except
as expressly modified by this Agreement. This Agreement may not be changed or
terminated orally but only by an agreement in writing signed by the parties
hereto.
20.    Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such party.
21.    Governing Law; Assignability.
(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New Jersey without reference to the choice of law
provisions thereof.
(b)    The Executive may not, without the Company’s prior written consent,
delegate, assign, transfer, convey, pledge, encumber or otherwise dispose of
this Agreement or any interest herein. Any such attempt shall be null and void
and without effect. The Company and the Executive agree that this Agreement and
all of the Company’s rights and obligations hereunder may be assigned or
transferred by the Company and shall be assumed by and be binding upon any
successor to the Company.
22.    Severability. If any provision of this Agreement or any part thereof,
including, without limitation, Section 13, 14, 15, 16 or 17, as applied to
either party or to any circumstances shall be adjudged by a court of competent
jurisdiction to be void or unenforceable, the same shall in no way affect any
other provision of this Agreement or remaining parts thereof, which shall be
given full effect without regard to the invalid or unenforceable part thereof,
or the validity or enforceability of this Agreement. In the event an arbitrator
or court of competent jurisdiction deems the restrictive covenants unreasonably
lengthy in time or overly broad in scope, it is the intention and agreement of
the parties that those provisions which are not fully enforceable be deemed as
having been modified to the extent necessary to render them reasonable and
enforceable and that they be enforced to such extent.
23.    Notices. All notices to the Company or the Executive, permitted or
required hereunder, shall be in writing and shall be delivered personally, by
telecopier or by courier service providing for next-day delivery or sent by
registered or certified mail, return receipt requested, to the following
addresses:
If to the Company:
GAIN Capital Holdings, Inc.
Bedminster One
135 Route 202/206
Bedminster, New Jersey 07921
Attention: Chief Executive Officer
If to the Executive, to:
Jeff Scott
c/o GAIN Capital Holdings, Inc.
Bedminster One
135 Route 202/206
Bedminster, New Jersey 07921

    Either party may change the address to which notices shall be sent by
sending written notice of such change of address to the other party. Any such
notice shall be deemed given, if delivered personally, upon receipt; if
telecopied, when telecopied; if sent by courier service providing for next-day
delivery, the next business day following deposit with such courier service; and
if sent by certified or registered mail, three days after deposit (postage
prepaid) with the U.S. mail service.
24.    Section 409A.
(a)    This Agreement shall be interpreted to avoid the imposition of any
additional taxes under Code Section 409A. If any payment or benefit cannot be
provided or made at the time specified herein without incurring additional taxes
under Code Section 409A, then such benefit or payment shall be provided in full
at the earliest time thereafter when such sanctions will not be imposed. The
preceding provisions, however, shall not be construed as a guarantee by the
Company of any particular tax effect to the Executive under this Agreement. For
purposes of Code Section 409A, each payment under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event may the Executive, directly or indirectly, designate the
calendar year of payment.
(b)    To the maximum extent permitted under Code Section 409A, the cash
severance payments payable under this Agreement are intended to comply with the
“short-term deferral exception” under Treas. Reg. §1.409A-l(b)(4), and any
remaining amount is intended to comply with the “separation pay exception” under
Treas. Reg. §1.409A-l(b)(9)(iii) or any successor provision; provided, however,
any amount payable to the Executive during the six-month period following the
Executive’s termination date that does not qualify within either of the
foregoing exceptions and is deemed as deferred compensation subject to the
requirements of Code Section 409A, then such amount shall hereinafter be
referred to as the “Excess Amount.” If the Executive is a “key employee” of a
publicly traded corporation under Section 409A at the time of his separation
from service and if payment of the Excess Amount under this Agreement is
required to be delayed for a period of six months after separation from service
pursuant to Code Section 409A, then notwithstanding anything in this Agreement
to the contrary, payment of such amount shall be delayed as required by Code
Section 409A, and the accumulated postponed amount shall be paid in a lump sum
payment within 10 days after the end of the six-month period. If the Executive
dies during the postponement period prior to the payment of the postponed
amount, the amounts withheld on account of Section 409A shall be paid to the
personal representative of the Executive’s estate within 60 days after the date
of the Executive’s death. A “key employee” shall mean an employee who, at any
time during the 12-month period ending on the identification date, is a
“specified employee” under Code Section 409A, as determined by the Board, in its
sole discretion. The determination of key employees, including the number and
identity of persons considered key employees and the identification date, shall
be made by the Board in accordance with the provisions of Code Sections 416(i)
and 409A.
(c)    To the extent the Executive is, at the time of his termination of
employment under this Agreement, participating in one or more deferred
compensation arrangements subject to Code Section 409A, the payments and
benefits provided under those arrangements shall continue to be governed by, and
to become due and payable in accordance with, the specific terms and conditions
of those arrangements, and nothing in this Agreement shall be deemed to modify
or alter those terms and conditions.
(d)    “Termination of employment,” “resignation,” or words of similar import,
as used in this Agreement means, for purposes of any payments under this
Agreement that are payments of deferred compensation subject to Code Section
409A, the Executive’s “separation from service” as defined in Code Section 409A.
(e)    Nothing herein shall be construed as having modified the time and form of
payment of any amounts or payments of “deferred compensation” (as defined under
Treas. Reg. § 1.409A-l(b)(l), after giving effect to the exemptions in Treas.
Reg. §§ 1.409A-l(b)(3) through (b)(12)) that were otherwise payable pursuant to
the terms of any agreement between Company and the Executive in effect on or
after January 1, 2005 and prior to the date of this Agreement.
(f)    All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Code Section 409A, including,
where applicable, the requirement that %3. any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement), %3. the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, %3. the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and %3. the right to reimbursement is
not subject to liquidation or exchange for another benefit.
25.    Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any benefits and payments made pursuant to this Agreement (whether
actually or constructively made to the Executive or treated as included in the
Executive’s income under Section 409A of the Code) all federal, state, city,
foreign and other applicable taxes and withholdings as may be required pursuant
to any law or governmental regulation or ruling and all other customary
deductions made with respect to the Company’s employees generally.
26.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.
27.    Separation. All covenants that, by their terms, naturally would survive
the termination or expiration of this Agreement, including but not limited to
Sections 11, 12, 13, 14 and 15 hereof, shall survive the termination or
expiration of this Agreement.


IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the date first above written.
GAIN CAPITAL HOLDINGS, INC.
By:
/s/ Glenn Stevens
 
Name: Glenn H. Stevens
 
Title: President and Chief Executive Officer



/s/ Jeffrey Scott
Jeffrey Scott








    